Name: Commission Regulation (EEC) No 1729/81 of 29 June 1981 on the supply of common wheat to the People' s Republic of Mozambique as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6 . 81 Official Journal of the European Communities No L 172/25 COMMISSION REGULATION (EEC) No 1729/81 of 29 June 1981 on the supply of common wheat to the People 's Republic of Mozambique as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereals and rice products (6) ; whereas it is necessary to specify, for the purposes of the Commu ­ nity measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by the Act of Accession of Greece (2 ), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3 ), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4 ), as last amended by Regulation (EEC) No 2543/73 (5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 19 May 1981 the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure, 25 000 tonnes of cereals to the People 's Republic of Mozambique under its food-aid programme for 1981 ; HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1981 . For the Commission The President Gaston THORN (M OJ No L 281 , 1.11 . 1975 , p . 1 . ( 2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . ( 3 ) OJ No L 281 , 1 . 11 . 1975 , p . 89 . (4 ) OJ No 106 , 30 . 10 . 1962, p . 2553 /62 . ( 5 ) OJ No L 263 , 19 . 9 . 1973 , p . 1 . ( 6 ) OJ No L 192, 26 . 7 . 1980 , p . 11 . No L 172/26 Official Journal of the European Communities 30 . 6 . 81 ANNEX I 1 . Programme : 1981 2. Recipient : Mozambique 3 . Place or country of destination : Mozambique 4 . Product to be mobilized : common wheat 5 . Total quantity : 25 000 tonnes 6 . Number of lots : two Lot 1:12 500 tonnes Lot 2:12 500 tonnes 7 . Intervention agency responsible for conducting the procedure : ONIC : Office national interprofessionnel des cereales , 21 , avenue Bosquet , Paris 7e , telex OFIBLE 270 807 F 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and merchantable quality and correspond at least to the minimum quality required for intervention at the reference price (humidity 1 5 % ) 10 . Packaging :  in bulk 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Maputo/'Beira/Nacala 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 10 July 1981 16 . Shipment period :  8 000 tonnes  Maputo  15 to 31 August 1981 ;  4 500 tonnes  Beira  15 to 31 August 1981 ;  10 000 tonnes - Maputo  15 to 31 October 1981 ;  2 500 tonnes  Nacala  15 to 31 October 1981 17 . Security : 6 ECU per tonne 30 . 6 . 81 Official Journal of the European Communities No L 172/27 ANNEXE II  ANHANG U  ALLEGATO //  BIJLAGE. II  BILAG II  .1 Ã '\7:'.Ã ¥ //  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  if Numero du lot Port d'embarquement Tonnage cat Nom et adresse du stockeur Lieu de stockage Nummer der Partie Verschiffungshafen cif-Menge Name und Adresse des Lagerhalters Ort der Lagerhaltung Numero della partita Porto d' imbarco Tonnellaggio cif Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading cif-hoeveelheid Naam en adres van de depothouder Adres van de opslagplaats Partiets nummer Indskibningshavn MÃ ¦ngde cif Lagerindehaverens navn og adresse Lagerplads Number of lot Port of shipment Tonnage cif Address of store Town at which stored 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ cif Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  1 Port de la 12 500 t Etablissements Cornet et fils CommunautÃ © OrgÃ ¨res-en-Beauce (28 ) Saint-Nazaire (44) Hafen der 2 Gemeinschaft 1 2 500 t Sonastock Porto della Nantes (44) Nantes (44) ComunitÃ Haven van de Gemeenschap FÃ ¦lleskabshavne Community port Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã 